Case: 21-20099     Document: 00516241470         Page: 1     Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 16, 2022
                                  No. 21-20099                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armando Molina-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-806-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Armando Mo-
   lina-Hernandez has moved for leave to withdraw and has filed a brief in ac-
   cordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
   Flores, 632 F.3d 229 (5th Cir. 2011). Molina-Hernandez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20099     Document: 00516241470           Page: 2   Date Filed: 03/16/2022




                                    No. 21-20099


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the ap-
   peal presents no nonfrivolous issue for appellate review. Accordingly, we lift
   the abeyance previously imposed in this matter. Counsel’s motion for leave
   to withdraw is GRANTED, counsel is excused from further responsibili-
   ties herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2